Case: 13-11214      Document: 00512582501         Page: 1    Date Filed: 04/02/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 13-11214                            April 2, 2014
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk


ANGEL HENDERSON,

                                                 Plaintiff–Appellant,

versus

GRAND PRAIRIE INDEPENDENT SCHOOL DISTRICT,

                                                 Defendant–Appellee.



                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:12-CV-498




Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM: *


       Angel Henderson sued her school-district employer claiming violation of
the Family Medical Leave Act (“FMLA”), retaliation under the FMLA, and



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-11214     Document: 00512582501     Page: 2    Date Filed: 04/02/2014



                                  No. 13-11214
intentional infliction of emotional distress. The district court granted sum-
mary judgment for the district, explaining its reasons in a thorough and con-
vincing twenty-four-page opinion.
      While Henderson was out on medical leave, she was notified that she
was to be terminated. She received the full benefit of her medical leave and
was paid for several more months, through the end of the school year, which
was the term of her probationary employment contract. The district provided
reasons for the termination, including that Henderson was conducting a pri-
vate for-profit business on school time. Before Henderson had gone out on
medical leave, school personnel were already concerned about her perfor-
mance, including, inter alia, conflicts with personnel, arriving late and leaving
early, spending time out of the classroom, and inadequate documentation and
work logs.
      In its opinion, the district court carefully explained that the district “had
concerns about plaintiff’s work performance before she requested FMLA leave,
and that activities of [school] personnel related to plaintiff’s performance while
she was on FMLA leave were but part of an ongoing inquiry that was prompted
by [the district’s] concerns relative to plaintiff’s work performance.” The court
noted the absence of evidence showing a connection between the termination
and Henderson’s exercise of her FMLA rights.
      The summary judgment is AFFIRMED, essentially for the reasons care-
fully stated by the district court.




                                        2